IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-103

                                          No. 85PA20

                                     Filed 19 August 2022

     STATE OF NORTH CAROLINA

                   v.
     TONY DESHON JONES


           On discretionary review pursuant to N.C.G.S. § 7A-31 from a unanimous

     decision of the Court of Appeals, 269 N.C. App. 440, 838 S.E.2d 686 (2020), affirming

     judgments entered on 23 October 2017 by Judge James K. Roberson in Superior

     Court, Durham County. Heard in the Supreme Court on 10 May 2022.


           Joshua H. Stein, Attorney General, by Christine Wright, Assistant Attorney
           General, for the State.

           Glenn Gerding, Appellate Defender, by Nicholas C. Woomer-Deters, Assistant
           Appellate Defender, for defendant-appellant.

           BERGER, Justice.

¶1         Defendant’s probation was revoked following a determination that he had

     committed new criminal offenses. On appeal to the Court of Appeals, defendant

     argued that the trial court deprived him of his right to confront witnesses against

     him at the probation revocation hearing. The Court of Appeals disagreed and upheld

     the revocation of defendant’s probation. For the reasons stated below, we modify and

     affirm the decision of the Court of Appeals.
                                         STATE V. JONES

                                          2022-NCSC-103

                                        Opinion of the Court



                                  I.   Factual Background

¶2         Defendant was placed on probation after pleading guilty to discharging a

     weapon into occupied property and possession of a firearm by a convicted felon in

     August 2015.     Defendant was subsequently alleged to have violated terms of

     probation in reports filed on December 21, 2016,1 June 7, 2017, August 10, 2017, and

     August 18, 2017. Relevant here are the 2017 violation reports which alleged that

     defendant absconded supervision, committed new criminal offenses, and failed to pay

     restitution and other costs and fees. The allegation that defendant violated probation

     by committing new criminal offenses stemmed from an April 1, 2016 incident in which

     defendant was charged with possession of a firearm by a felon and carrying a

     concealed weapon.

¶3         When these charges come on for trial, defendant filed a motion to suppress

     evidence obtained as a result of a traffic stop in which a pistol was recovered during

     a search of the vehicle operated by defendant. During the suppression hearing, the

     State called Sergeant Casey Norwood, the officer who initiated the traffic stop that

     led to discovery of the firearm in defendant’s vehicle. In its order denying the motion

     to suppress, the trial court found that Sergeant Norwood first observed defendant in

     an area known for criminal activity. Sergeant Norwood followed defendant in his



           1  The trial court determined that defendant had absconded supervision based on this
     violation report. As a result, defendant’s judgment was modified and he was continued on
     probation.
                                        STATE V. JONES

                                         2022-NCSC-103

                                       Opinion of the Court



     patrol unit when defendant left the area. After pacing defendant’s vehicle at 50 miles

     per hour in a 35 miles per hour zone, Sergeant Norwood activated his lights and siren

     to initiate a traffic stop. Defendant “did not stop right away,” and Sergeant Norwood

     observed defendant “slouch . . . toward the center console” as the vehicle slowed down.

     The trial court found that defendant’s behavior “indicated [to Sergeant Norwood that]

     the driver might try to conceal something.”

¶4         After stopping the vehicle, Sergeant Norwood found that defendant was the

     only occupant.    Defendant became “defensive and belligerent” when Sergeant

     Norwood informed him that the traffic stop was initiated because he was exceeding

     the speed limit. After defendant was asked to step out of the vehicle, a Smith and

     Wesson pistol was discovered between the driver’s seat and the center console, with

     “2 to 3 inches of grip showing.” Sergeant Norwood testified that he “reached into the

     vehicle to remove the weapon [and] secured [it].”

¶5         The trial court concluded that defendant’s constitutional rights had not been

     violated by the search or seizure and denied defendant’s motion to suppress in an

     order dated July 12, 2017. At trial, the jury was unable to reach a unanimous verdict

     and a mistrial was declared on July 14, 2017.

¶6         On September 14, 2017, the trial court held a probation revocation hearing

     regarding the violation reports, including the allegation that defendant had

     committed new criminal offenses. At the outset, the State moved to admit the July
                                            STATE V. JONES

                                             2022-NCSC-103

                                           Opinion of the Court



     12, 2017 order denying defendant’s motion to suppress and a transcript of the

     suppression hearing which included Sergeant Norwood’s testimony.                    The State

     indicated that Sergeant Norwood was present and that the State was “prepared to

     present [Sergeant Norwood] again.” Defendant did not call on Sergeant Norwood to

     testify or otherwise request that Sergeant Norwood remain available for the

     probation revocation hearing.

¶7          In objecting to admission of the order2, defense counsel argued,

                   there is no evidence of guilt or innocence or any evidence or
                   any admission from [defendant] in this order. So, therefore,
                   there is no relevance to this probation hearing.
                           There is one way for them to get that violation in if
                   he is found guilty or if he pleads guilty. I don’t think we can
                   do it by using a court order based on a suppression hearing.
                   The court at that point in time did not have authority to
                   render [defendant] guilty or to find guilt with regards to
                   that charge.
                           I think it’s important to note that [the] violation is
                   based off of a conviction. There is no evidence of a
                   conviction.


¶8          Defense counsel contended that the order was “highly prejudicial and [ ]

     irrelevant” to the probation revocation issue and should be excluded. The trial court

     admitted the transcript and the factual findings from the order denying defendant’s




            2 In the transcript of the probation revocation hearing, there is no discussion between
     the trial court and defense counsel regarding an objection to admission of the transcript. It
     appears, however, that the trial court treated the objection to the order as an objection to the
     transcript, admitting both “over defendant’s objection.”
                                              STATE V. JONES

                                               2022-NCSC-103

                                             Opinion of the Court



       motion to suppress.

¶9           After resuming the revocation hearing on October 23, 2017, the trial court

       heard additional evidence from the State in the form of testimony from the probation

       officer related to the absconding and monetary violations. Defendant testified at the

       probation violation hearing that he did not know there was a firearm in the vehicle

       and introduced an affidavit from Lamar Alexander Thomas stating that the firearm

       did not belong to defendant.

¶ 10         The trial court determined that defendant had committed the criminal offenses

       of possession of a firearm by a felon and carrying a concealed weapon while on

       probation,3 and defendant’s probation was revoked. In reaching its decision, the trial

       court stated on the record that it had “reviewed the evidence presented, the

       transcript, the previous orders, affidavits - - affidavit, live testimony.”

¶ 11         Defendant appealed to the Court of Appeals, arguing that admission of the

       transcript at the probation revocation hearing resulted in a denial of his right to

       confront Sergeant Norwood without a finding of good cause pursuant to N.C.G.S. §

       15A-1345(e). The Court of Appeals affirmed the trial court’s revocation of defendant’s

       probation but remanded the case to the trial court for correction of a clerical error.

       State v. Jones, 269 N.C. App. 440, 445, 838 S.E.2d 686, 690 (2020). The Court of

       Appeals held that the trial court’s admission of the transcript was not error and


             3   The court did not find an absconding violation.
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Opinion of the Court



       concluded that a finding of good cause by the trial court was unnecessary because

       defendant did not seek to confront or cross-examine Sergeant Norwood and had failed

       to advance an argument related to confrontation in the trial court. Id. at 445, 838

       S.E.2d at 690. Defendant appeals.

                                         II.    Analysis

¶ 12         The Sixth Amendment guarantees that “[i]n all criminal prosecutions the

       accused shall enjoy the right . . . to be confronted with the witnesses against him.”

       U.S. CONST. amend. VI. This protection “bars admission of testimonial evidence

       unless the declarant is unavailable to testify and the accused has had a prior

       opportunity to cross-examine the declarant.” State v. Locklear, 363 N.C. 438, 452,

       681 S.E.2d 293, 304 (2009) (citations omitted).

¶ 13         It is well settled, however, that a probation revocation proceeding is not a

       criminal trial. State v. Duncan, 270 N.C. 241, 245, 154 S.E.2d 53, 57 (1967). Because

       “[a] probation revocation proceeding is not a formal criminal prosecution,” a

       defendant is afforded “more limited due process right[s].” State v. Murchison, 367

       N.C. 461, 464, 758 S.E.2d 356, 358 (2014) (cleaned up). Specifically, “[t]he Sixth

       Amendment, which guarantees [certain protections] to the accused ‘in all criminal

       prosecutions,’ ”, does not apply to hearings on probation violations. State v. Braswell,

       283 N.C. 332, 337, 196 S.E.2d 185, 188 (1973) (emphasis added).            Thus, these

       proceedings “are often regarded as informal or summary.” State v. Hewett, 270 N.C.
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Opinion of the Court



       348, 353, 154 S.E.2d 476, 479 (1967).

¶ 14         The limited rights a defendant enjoys in a probation revocation hearing are

       rooted in the Due Process Clause of the Fourteenth Amendment, Gagnon v. Scarpelli,

       411 U.S. 778, 781–82, 93 S.Ct. 1756, 1759–60 (1973) (citation omitted), superseded by

       statute, Parole Commission and Reorganization Act, Pub. L. No. 94-233, 90 Stat. 119,

       228 (1976), and codified in N.C.G.S. § 15A-1345(e). To satisfy due process in this

       context, an individual alleged to have violated probation

                    is entitled to written notice of the claimed violations of his
                    probation; disclosure of the evidence against him; an
                    opportunity to be heard in person and to present witnesses
                    and documentary evidence; a neutral hearing body; and a
                    written statement by the factfinder as to the evidence
                    relied on and the reasons for revoking probation.

       Black v. Romano, 471 U.S. 606, 612, 105 S.Ct. 2254, 2258 (1985) (citing Gagnon, 411

       U.S. at 786, 93 S.Ct. at 1761).

¶ 15         Further, N.C.G.S. § 15A-1345(e) provides that:

                    Before revoking or extending probation, the court must,
                    unless the probationer waives the hearing, hold a hearing
                    to determine whether to revoke or extend probation and
                    must make findings to support the decision and a summary
                    record of the proceedings. The State must give the
                    probationer notice of the hearing and its purpose, including
                    a statement of the violations alleged. The notice, unless
                    waived by the probationer, must be given at least 24 hours
                    before the hearing. At the hearing, evidence against the
                    probationer must be disclosed to him, and the probationer
                    may appear and speak in his own behalf, may present
                    relevant information, and may confront and cross-examine
                    adverse witnesses unless the court finds good cause for not
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Opinion of the Court



                    allowing confrontation. The probationer is entitled to be
                    represented by counsel at the hearing and, if indigent, to
                    have counsel appointed in accordance with rules adopted
                    by the Office of Indigent Defense Services. Formal rules of
                    evidence do not apply at the hearing, but the record or
                    recollection of evidence or testimony introduced at the
                    preliminary hearing on probation violation are
                    inadmissible as evidence at the revocation hearing.

       N.C.G.S. § 15A-1345(e) (2021). The purpose of N.C.G.S § 15A-1345(e) “is to allow the

       defendant to prepare a defense and to protect the defendant from a second probation

       violation hearing for the same act.” State v. Moore, 370 N.C. 338, 342, 807 S.E.2d

       550, 553 (2017) (cleaned up).

¶ 16         Traditional rules of evidence do not apply in probation violation hearings, and

       the trial court is permitted to use “substitutes for live testimony, including affidavits,

       depositions, [and] documentary evidence,” as well as hearsay evidence. Gagnon, 411

       U.S. at 783 n. 5, 93 S.Ct. at 1760 n. 5; see also Murchison, 367 N.C. at 464, 758 S.E.2d

       at 358. In addition, trial courts are granted “great discretion” in admitting “any

       evidence relevant to the revocation of defendant’s probation.” Murchison, 367 N.C.

       at 465, 758 S.E.2d at 359 (cleaned up). Ultimately, all that is required in a probation

       revocation hearing is that the evidence reasonably satisfy the trial court that a

       probationer “has willfully or without lawful excuse violated a condition of probation.”

       State v. Coltrane, 307 N.C. 511, 516, 299 S.E.2d 199, 202 (1983) (citing Hewett, 270

       N.C. 348, 154 S.E.2d 476); see also Duncan, 270 N.C. at 245, 154 S.E.2d at 57.

¶ 17         Defendant here argues that he was deprived of both his constitutional right
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Opinion of the Court



       and statutory right to confront and cross-examine Sergeant Norwood at his probation

       violation hearing. However, because defendant failed to preserve his arguments, we

       modify and affirm the decision of the Court of Appeals.

¶ 18         “It is well settled that an error, even one of constitutional magnitude, that

       defendant does not bring to the trial court’s attention is waived and will not be

       considered on appeal. As a result, even constitutional challenges are subject to the

       same strictures of Rule 10(a)(1).” State v. Bursell, 372 N.C. 196, 199, 827 S.E.2d 302,

       305 (2019) (cleaned up).

¶ 19         Defendant contends that his objection to admission of the suppression denial

       order preserved his constitutional argument because the specific grounds for his

       objection were readily apparent from the context under Rule 10(a)(1). However,

       defense counsel’s objection to admission of the order related to an apparent

       misapprehension of law that a conviction was required for a revocation violation

       based on commission of a new criminal offense. Defense counsel argued:

                           [DEFENSE COUNSEL]: I am going to object to
                           [admission of the order], Your Honor[.] . . .
                                  I believe there are three ways to get a
                           conviction in Superior Court, plead guilty, be found
                           guilty before a jury, or he can be found guilty before
                           a judge at a bench trial.
                                  As [the prosecutor] pointed out to you . . . we
                           had a trial before Your Honor, before a duly
                           impaneled jury, who at that time were the only
                           finders of fact as to the guilt or innocence or not guilt
                           of [defendant]. A mistrial was declared after a hung
                           jury.
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Opinion of the Court



                                  What [the State] has before the court today is
                          an order based off a motion to suppress evidence of
                          a firearm based on what we thought to be a bad stop,
                          and I believe we did appeal that order from this
                          court. And we certainly respect the court’s order . . .
                          , but there is no evidence of guilt or innocence or any
                          evidence or any admissions from [defendant] in this
                          order. So, therefore, there is no relevance to this
                          probation hearing.
                                  There is one way for them to get that violation
                          in, if he is found guilty or if he pleads guilty. I don’t
                          think we can do it by using a court order based on a
                          suppression hearing.

¶ 20         Further, defendant never objected to admission of the transcript from the

       suppression hearing at the revocation hearing. Nonetheless, the trial court stated

       that it admitted State’s Exhibit 2 “over the objection of the defendant.” At most,

       defendant’s objection was a general objection to relevance. However, defense counsel

       argued that testimony from law enforcement at the probation revocation hearing was

       irrelevant in the absence of a prior conviction for the alleged two new offenses.

       Defense counsel stated,

                    I am not quite sure what any of these officers can testify to
                    as far as this criminal activity is concerned which would be
                    more competent at this hearing than a final judgment from
                    the previous hearing which came back as a hung jury, Your
                    Honor. I am not quite sure how that’s appropriate . . . .”

¶ 21         Thus, defendant was aware that the officers involved in charging him with the

       new criminal offenses were available to testify at the probation hearing. Despite this

       knowledge, defendant never attempted to call Sergeant Norwood to the stand,
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Opinion of the Court



       subpoena him, or ask that he be placed on standby. In fact, defendant argued

       Sergeant Norwood’s testimony was irrelevant.

¶ 22         We cannot conclude that defendant’s objections were assertions of

       confrontation rights, as it is not readily apparent from this record that any such

       argument was intimated by defense counsel in the trial court. Rather, defendant’s

       arguments to the trial court were related solely to proof of new criminal offenses in

       the absence of a criminal conviction.

¶ 23         While defense counsel certainly objected to use of the State’s exhibits,

       defendant never raised or referenced confrontation as the grounds for his objection.

       Defendant’s objection was based on the State’s attempt to prove that defendant

       committed new criminal offenses even though defendant had not been convicted of

       the charges.     While defendant enjoyed a limited confrontation right during the

       probation hearing, he failed to signal to the trial court that an inability to confront

       Sergeant Norwood was the disputed issue. Defendant’s objection was not sufficient

       to put the trial court on notice that he was making an objection related to

       confrontation. N.C. R. App. P. 10(a)(1). Because defendant did not include a specific

       objection related to confronting Sergeant Norwood, his constitutional argument

       concerning confrontation was not preserved.

¶ 24         Similarly, defendant failed to preserve his statutory argument concerning

       confrontation.
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Opinion of the Court



¶ 25         Generally, “[w]hen a trial court acts contrary to a statutory mandate, the

       defendant’s right to appeal is preserved despite the defendant’s failure to object

       during trial.” State v. Lawrence, 352 N.C. 1, 13, 530 S.E.2d 807, 815 (2000). This

       Court has stated that

                    [a] statute contains a statutory mandate when it is clearly
                    mandatory, and its mandate is directed to the trial court.
                    A statutory mandate is directed to the trial court when it,
                    either (1) requires a specific act by a trial judge; or (2)
                    leaves no doubt that the legislature intended to place the
                    responsibility on the judge presiding at the trial or at
                    specific courtroom proceedings that the trial judge
                    has authority to direct.

       State v. Chandler, 376 N.C. 361, 366, 851 S.E.2d 874, 878 (2020) (cleaned up).

¶ 26         Subsection 15A-1345(e) cannot be said to contain a statutory mandate because

       that section does not clearly mandate an action by the trial court. In a probation

       revocation hearing, a defendant “may confront and cross-examine adverse witnesses

       unless the court finds good cause for not allowing confrontation.” N.C.G.S. § 15A-

       1345(e) (emphasis added). While this language could be interpreted as mandatory,

       the specific act required of the trial court, namely, a finding of good cause, is

       conditioned upon some attempt by the defendant to confront or cross-examine a

       witness. Thus, the plain language of N.C.G.S. § 15A-1345(e) contains a conditional

       statutory mandate which means normal rules of preservation apply unless the trial

       court fails to make a finding of good cause when the court does not permit

       confrontation despite a defendant’s request to do so.
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Opinion of the Court



¶ 27         Defendant argues, however, that this Court in State v. Coltrane determined

       that where a probationer is not permitted to confront or cross-examine adverse

       witnesses during a probation violation hearing, confrontation arguments are

       automatically preserved for appellate review.            Defendant misapprehends our

       precedent.

¶ 28         In Coltrane, the defendant appeared without her counsel in superior court to

       answer allegations that she had violated a condition of her probation that she obtain

       gainful employment or pursue educational or vocational training. 307 N.C. at 512–

       13, 299 S.E.2d at 200–01 (1983). The State did not put on evidence, but instead the

       trial court simply asked the defendant if she had obtained employment. Id. at 515,

       299 S.E.2d at 202. When she replied that she did not have a job, the trial court

       revoked her probationary sentence. Id. at 515, 299 S.E.2d at 202.

¶ 29         This Court set forth the transcript of the entire probation hearing as follows:

                    [PROSECUTING ATTORNEY]: Mary Coltrane. She
                    appeared before Your Honor last term of court on a
                    probation violation. Ms. Delilah Perkins was her probation
                    officer. At that time I believe Your Honor advised her to
                    come back to court today, this term of court, with a job. And
                    Ms. Perkins spoke with me this morning, and according to
                    Ms. Perkins this defendant has not procured employment
                    yet, if Your Honor please.

                    THE COURT: All right.

                    MARY COLTRANE: My attorney talked to Ms. Perkins
                    Thursday and she told me that it would be tried at the end
                    of this week.
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Opinion of the Court




                    THE COURT: M’am [sic]? Yes, I know. He talked to me too.
                    I told him it would be today.

                    MARY COLTRANE: I’m expecting a call about a job at –

                    THE COURT: Do you have a job now?

                    MARY COLTRANE: No, sir.

                    THE COURT: Let the sentence be put into effect. She’s in
                    custody.

       Id. at 515, 299 S.E.2d at 202.

¶ 30         In addition to determining that the trial court erred by proceeding with the

       probation violation hearing without the presence of defense counsel, this Court

       expressed concern over the “brevity [of] the colloquy” with the defendant, stating that

       the

                    defendant was not effectively allowed to speak on her own
                    behalf nor to present information relevant to the charge
                    that she had violated a condition of probation. The court
                    interrupted defendant and did not permit her to offer any
                    explanation of her failure to obtain employment in the
                    previous two weeks or to explain the expected telephone
                    call concerning a job prospect.

       Id. at 516, 299 S.E.2d at 202.

¶ 31         This Court concluded that because “[t]he court interrupted [the] defendant”

       without allowing her “to present information relevant to the charge,” the defendant

       in Coltrane was refused the opportunity to confront or cross examine any witnesses.

       Id. at 516, 299 S.E.2d at 202. In so doing, the actions of the trial court triggered the
                                             STATE V. JONES

                                             2022-NCSC-103

                                         Opinion of the Court



       need for a finding of good cause, and the failure to make such findings preserved the

       issue for appellate review.    In contrast here, however, the record contains no

       indication that defendant requested that Sergeant Norwood testify or that the trial

       court in any way prevented him from doing so. Accord Duncan, 270 N.C. at 246, 154

       S.E.2d at 58. Thus, “nothing . . . support[s] the contention that defendant was not

       given an opportunity to be heard.”        Defendant’s confrontation argument under

       N.C.G.S. § 15A-1345(e) is not preserved. Id. at 246, 154 S.E.2d 53, 58.

                                      III.     Conclusion

¶ 32         Pursuant to N.C.G.S. § 15A-1345(e), a defendant in a probation revocation

       hearing “may confront and cross-examine adverse witnesses unless the court finds

       good cause for not allowing confrontation.” N.C.G.S. § 15A-1345(e) (2021).           A

       defendant’s arguments under that provision are preserved when a defendant lodges

       a proper objection or the trial court does not permit confrontation and fails to make a

       finding of good cause.     Absent confrontation-related requests or objections by

       defendant, the condition requiring a finding of good cause has not been satisfied.

       Thus, the trial court did not err, and we modify and affirm the Court of Appeals’

       determination that defendant’s probation revocation was not in error.

             MODIFIED AND AFFIRMED.
             Justice EARLS, dissenting.

¶ 33         The majority determined that the issue of whether the trial court violated Mr.

       Jones’s right to confront witnesses against him at his probation revocation hearing

       when the court admitted a transcript that contained the former testimony of an

       adverse witness was waived and therefore not subject to appellate review. In the

       majority’s view, Mr. Jones did not properly preserve the issue because the grounds

       for defense counsel’s general objection were not readily apparent from the context nor

       was the issue automatically preserved as a violation of a statutory mandate.

       However, the reason for defendant’s objection was readily apparent from the context

       as shown in the record. The majority’s decision also misapplies our precedent that

       statutory violations are automatically preserved as issues for appellate review when

       a clear statutory mandate is directed to the trial court by reading the mandate out of

       the statute at issue here. Therefore, I dissent.

          A. The trial court proceedings

¶ 34         In April 2016, defendant Tony Deshon Jones, was driving his mother’s car

       when Sergeant (Sgt.) Casey Norwood pulled Mr. Jones over for allegedly speeding.1

       During the stop, Sgt. Norwood observed the butt of a black handgun stuck between

       the cushion and the center console portion of the seat inside the car. Sgt. Norwood




             1In addition to Sgt. Norwood, Sgt. Smith and Detective Valdivieso of the Durham
       County Sherriff’s Office were involved in the traffic stop on 1 April 2016; however, Sgt.
       Norwood was the only officer who testified at the suppression hearing.
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       seized the gun. Mr. Jones was arrested and charged with being a felon in possession

       of a firearm and carrying a concealed weapon. Trial proceedings on those charges

       commenced in July 2017 before Judge James K. Roberson. Mr. Jones moved to

       suppress the gun that had been seized by Sgt. Norwood. At the suppression hearing,

       Sgt. Norwood testified about the events of April 2016 on behalf of the State. After the

       hearing, Judge Roberson denied Mr. Jones’s motion to suppress the gun evidence and

       the case proceeded to trial. At trial, Mr. Jones testified that the gun belonged to his

       sister’s boyfriend, Lamar Alexander. Neither Mr. Alexander nor Sgt. Norwood

       testified at trial. On 14 July 2017, the jury was unable to reach a unanimous verdict

       and the trial court granted Mr. Jones’s motion for a mistrial.

¶ 35         On 7 June 2017, Mr. Jones’s probation officer, Mitchell Woody, filed violation

       reports alleging that Mr. Jones absconded supervision and had failed to pay monies

       owed towards his court costs and supervision fees. In August 2017, Mr. Woody filed

       an addendum to the previously filed probation violation report. The August filing

       alleged that Mr. Jones had violated the conditions of his probation in April 2016 by

       committing the new criminal offenses of possessing a firearm as a felon and

       concealing the firearm.

¶ 36         On 14 September 2017, Judge Roberson presided over Mr. Jones’s probation

       revocation hearing related to the allegations contained in the August 2017 probation

       violation report. At the outset of the hearing, the State moved to admit State’s Exhibit
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       1, Judge Roberson’s July 2017 order denying Mr. Jones’s motion to suppress. The

       State also moved to admit State’s Exhibit 2, the transcript of the motion to suppress

       hearing. The transcript included Sgt. Norwood’s testimony. Mr. Jones’s attorney

       lodged a specific objection to the admission of Exhibit 1, the order. He argued that

       the order should be excluded because it was not germane to the probation revocation

       proceeding since the focus of the suppression hearing was the legality of the traffic

       stop and whether the seized gun could be used as evidence of Mr. Jones’s guilt at trial,

       whereas the purpose of the probation revocation hearing was whether Mr. Jones had

       willfully committed the offenses of carrying a concealed weapon and being a felon in

       possession of a firearm. Defense counsel further asserted that in addition to being

       irrelevant, an admission of the order into evidence would be highly prejudicial given

       that Mr. Jones had not been found guilty at trial on the charges alleged in the

       amended probation violation filing of August 2017. In response to the objection, the

       State argued that the jury’s failure to convict Mr. Jones of new offenses did not

       preclude the trial court from revoking his probation if the court was reasonably

       satisfied that Mr. Jones committed new criminal conduct during the period of

       supervision.

¶ 37         Later in the hearing, after discussing the relaxed evidentiary standards in

       probation revocation proceedings, the State sought to admit Exhibit 2, the

       suppression hearing transcript, which included Sgt. Norwood’s testimony. In seeking
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       its admission, the State asserted that under the relaxed standards of the rules of

       evidence at probation revocation hearings, the transcript, and by extension Sgt.

       Norwood’s testimony, was admissible to show “whether or not [Mr. Jones] possessed

       a gun, whether [Mr. Jones] concealed a gun, because [the] court itself ha[d] already

       heard sworn testimony under oath from Sergeant Norwood and [Mr. Jones].” The

       State further maintained that the transcript was admissible for purposes of judicial

       economy. Furthermore, the State reassured the trial court that Sgt. Norwood was

       present, and that it was prepared to call Sgt. Norwood to testify at the hearing if the

       court disallowed the admission of the transcript. The State did not assert any reason

       why Mr. Jones should not have been permitted to confront Sgt. Norwood at the

       hearing. At this point it is clear from the context of the discussion that the Court and

       the State understood the basis for opposing admission of the transcript was that it

       deprived Mr. Jones of his right to cross-examine the witness whose testimony was

       transcribed therein.

¶ 38         After the State made its final plea to the trial court requesting that it allow the

       transcript and the order into evidence, defense counsel stated that he thought the

       court had already ruled on whether to admit the order and sought clarification from

       the court regarding its ruling. The trial court informed defense counsel that it had

       not yet resolved the issue of the order’s admissibility. Thereafter, the probation

       revocation hearing transcript indicates that there was an interruption and a brief
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       recess in the proceedings.

¶ 39         Following the recess, the hearing resumed, and the trial court announced that

       it was going to allow the suppression hearing transcript into evidence “over objection

       of the defendant.” The trial court subsequently declared that it was going to admit

       the order into evidence “over defendant’s objection as well.” The transcript of the

       probation revocation hearing does not reference defense counsel’s objection to the

       suppression hearing transcript; however, contrary to the majority’s contention, when

       the trial court admitted the transcript into evidence, it appears to have treated

       defense counsel’s objection to the order separately from his objection to the transcript.

       The court stated:

                           As to the request for State’s, for the court to consider
                    State’s Exhibit Number 2, the transcript of the motion to
                    suppress hearing, that is allowed over objection of the
                    defendant.

                           As to State’s Exhibit Number 1, a previous order
                    issued by the undersigned, by me, rather, regarding a
                    motion to suppress, the court is going to admit that, except
                    for any conclusions of law. I am going to admit it as to any
                    factual findings I had, but because the defendant at a
                    motion to suppress may not strategically testify, it is just
                    something to consider, and I am not bound by whatever
                    findings those were because we are in a different hearing
                    that has a different ultimate goal and there may be
                    additional evidence to be presented.

                          I will note that ruling is over defendant’s objection
                    as well.

¶ 40         The majority is wrong to base its entire analysis on an erroneous reading of
                                            STATE V. JONES

                                              2022-NCSC-103

                                            Earls, J., dissenting



       the record, making the assertion in footnote 2 of its opinion that the trial court treated

       the objection to Exhibit 1 (the order) as an objection to Exhibit 2 (the transcript) and

       then faulting defense counsel for making the wrong argument about Exhibit 2.

       Notably, Mr. Jones and the State agree that defense counsel’s objection to the

       transcript, when made, was a general objection, though the reason for the objection

       is not explicitly stated in the record. The majority represents that Mr. Jones never

       objected to the admission of the transcript from the suppression hearing, that defense

       counsel’s objection to the transcript of the suppression hearing “[a]t most … was a

       general objection to relevance,” and that the trial court treated defense counsel’s

       objection to the order as an objection the transcript, ante. at ¶20. These assertions all

       conflict with the record and with the positions taken by both the State and Mr. Jones

       in their briefs before this Court.

¶ 41         As noted above, defense counsel specifically argued against the admission of

       the order because it was irrelevant and prejudicial. In the State’s brief before this

       Court, it acknowledges that “[i]n addition, it is very important to note that

       Defendant’s objection to State’s Exhibit 2, the transcript of the hearing on the motion

       to suppress, was general, and its reason is not evaluated on the transcript.” The State

       later insists that it “. . . strongly contends that the Defendant[’s] objection to State’s

       Exhibit 2 was a general objection, and when the Defendant objected to the entry of

       State’s Exhibit 1 it was for relevance, not confrontation.”
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Earls, J., dissenting



¶ 42         Similarly, Mr. Jones’s brief corroborates the State’s position. Mr. Jones

       explains: “[d]efense counsel objected to both exhibits, but the record only contains

       counsel’s arguments regarding admission of the order[.]” Mr. Jones further

       emphasizes that “[i]f defense counsel made any specific arguments concerning the

       admission of the transcript of the prior suppression hearing, they were made during

       the recess in the proceedings.”

¶ 43         Only two witnesses testified at the probation revocation hearing, Mr. Woody,

       who was Mr. Jones’s probation officer, and Mr. Jones. The trial court ultimately found

       that Mr. Jones committed new criminal offenses of possession of a firearm by a felon

       and carrying a concealed weapon and that he therefore violated his probationary

       sentence. The court revoked Mr. Jones’s probation and ordered that the suspended

       sentences previously imposed be activated to run concurrently with one another. Mr.

       Jones’s appeal is now before this Court, and we consider whether the Court of Appeals

       erred when it affirmed the trial court’s revocation of Mr. Jones’s probation.

          B. Statutory right to confront witnesses at probation revocation
             hearings

¶ 44         A probation revocation hearing is not a criminal prosecution, State v. Duncan,

       270 N.C. 241, 245 (1967), and therefore does not implicate a defendant’s rights under

       the Sixth Amendment, State v. Braswell, 283 N.C. 332, 337 (1973). Nevertheless,

       “[t]he Due Process Clause of the Fourteenth Amendment imposes procedural and

       substantive limits on the revocation of the conditional liberty created by probation.”
                                      STATE V. JONES

                                        2022-NCSC-103

                                      Earls, J., dissenting



Black v. Romano, 471 U.S. 606, 610 (1985). During a probation revocation hearing,

“the ‘minimum requirements of due process’ include . . . ‘the right to confront and

cross-examine adverse witnesses (unless the hearing officer specifically finds good

cause for not allowing confrontation)[.]’ ” Gagnon v. Scarpelli, 411 U.S. 778, 786

(1973) (quoting Morrissey v. Brewer, 408 U.S. 471, 489 (1972)). In North Carolina,

the confrontation right has been codified at N.C.G.S. § 15A-1345, which provides that

                      [b]efore revoking or extending probation, the [trial] court
             must, unless the probationer waives the hearing, hold a hearing to
             determine whether to revoke or extend probation and must make
             findings to support the decision and a summary record of the
             proceedings. The State must give the probationer notice of the
             hearing and its purpose, including a statement of the violations
             alleged. The notice, unless waived by the probationer, must be given
             at least 24 hours before the hearing. At the hearing, evidence against
             the probationer must be disclosed to him, and the probationer may
             appear and speak in his own behalf, may present relevant
             information, and may confront and cross-examine adverse witnesses
             unless the court finds good cause for not allowing confrontation.
             The probationer is entitled to be represented by counsel at the
             hearing and, if indigent, to have counsel appointed in accordance
             with rules adopted by the Office of Indigent Defense Services.
             Formal rules of evidence do not apply at the hearing, but the record
             or recollection of evidence or testimony introduced at the
             preliminary hearing on probation violation are inadmissible as
             evidence at the revocation hearing. When the violation alleged is the
             nonpayment of fine or costs, the issues and procedures at the hearing
             include those specified in G.S. 15A-1364 for response to
             nonpayment of fine.

N.C.G.S. § 15A-1345(e) (2021); see also State v. Moore, 370 N.C. 338, 347 (2017)

(Ervin, J., concurring) (noting that the statute codifies the federal due process

requirement from Gagnon).
                                             STATE V. JONES

                                              2022-NCSC-103

                                            Earls, J., dissenting



¶ 45          The majority holds that Mr. Jones waived appellate review of the issue of the

       trial court’s violation of his statutory right to confrontation because his counsel never

       specifically objected on those grounds. However, a specific statement of the basis for

       the objection is only required “if the specific grounds were not apparent from the

       context.” N.C. R. App. P. 10(a)(1). As we observed in State v. McLymore, Rule 10’s

       specificity requirement functions to:

                     [c]ontextualize[ ] the objection for review on appeal,
                     thereby enabling the appellate court to identify and
                     thoroughly consider the specific legal question raised by
                     the objecting party.” [State v. Bursell, 372 N.C. 196, 199
                     (2019)]. However, . . . if the what and why are “apparent
                     from the context,” N.C. R. App. 10(a)(1)—the specificity
                     requirement has been satisfied.

       380 N.C. 185, 2022-NCSC-12, ¶ 17 (emphasis added).

¶ 46          In this case, the grounds for defense counsel’s general objection to the

       admission of the transcript were readily apparent from the context.2 Under the

       statute, Mr. Jones was entitled to confront and cross-examine adverse witnesses at

       the probation revocation hearing unless the court found good cause for not allowing

       confrontation. N.C.G.S. § 15A-1345(e). The existence of that right, and it being known

       by the trial court, was sufficient context to make clear that the admission of the



              2 The majority claims that “[d]efendant contends that his objection to admission of the
       order preserved his constitutional argument because the specific grounds were readily
       apparent from the context under Rule 10(a)(1).” However, the majority here again
       mischaracterizes Mr. Jones’s argument relative to the admission of the transcript, which is
       discrete from defense counsel’s distinct and specific objection to the admission of the order.
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Earls, J., dissenting



       transcript containing the testimony of an adverse witness without a finding of good

       cause to disallow confrontation was a violation of the statute.

¶ 47         Moreover, according to the State, it sought admission of the suppression

       hearing transcript because it contained previously offered testimony from a key

       adverse witness, Sgt. Norwood. The State emphasized that admitting the transcript

       promoted judicial economy and it reassured the trial court that it was prepared to

       call Sgt. Norwood to testify as a witness if the transcript was not admitted into

       evidence. These statements further call attention to the readily apparent context of

       the grounds for defense counsel’s general objection to the transcript’s admission.

       Through its declarations, the State acknowledged that the reason for defense

       counsel’s objection centered on Mr. Jones’s statutory right to confrontation. The

       State’s declarations illustrate that the basis for the objection was clear from the

       context.

¶ 48         Likewise, the principle of judicial economy stands for the idea that some action

       should be adopted by a court to prevent what might be deemed a “needless”

       expenditure of court time and resources or an action that might cause “unnecessary

       delay and expense.” See State v. Summers, 351 N.C. 620, 622 (2000) (explaining that

       judicial economy is promoted by preventing needless litigation); Valentine v. Solosko,

       270 N.C. App. 812, 814 (2020) (noting that judicial economy is hindered when an

       action causes unnecessary delay and expense or needless litigation). By referring to
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       the principle of judicial economy, the State was asking the trial court to receive the

       transcript containing Sgt. Norwood’s testimony into evidence as a measure to prevent

       delay and to conserve what amounted to the unnecessary expense of calling Sgt.

       Norwood to repeat testimony that had already been given in an earlier proceeding.

       This rationale, combined with the fact that neither party expressed doubts about the

       accuracy of the transcript or its relevance to the question of whether Mr. Jones

       violated the conditions of his probation, compels the conclusion that the only

       conceivable grounds for defense counsel’s objection to the admission of the transcript

       was that in defense counsel’s view, its admission deprived Mr. Jones of his statutory

       right to confront and cross-examine Sgt. Norwood, an adverse witness. The State’s

       assertion that the transcript obviated the need to call Sgt. Norwood to provide live

       testimony and for him to be subjected to cross-examination by Mr. Jones, coupled

       with defense counsel’s opposition to the State’s position, sufficiently contextualized

       the readily apparent nature of the objection as an assertion of Mr. Jones’s right to

       confrontation.

¶ 49         The Rules of Appellate Procedure are promulgated by this Court under Article

       IV, Section 13(2) of the North Carolina State Constitution. Compliance with the

       appellate rules is mandatory; the rules govern the practice and procedure in North

       Carolina’s appellate courts along with the practices by which appellate courts review

       trial court judgments. See Steingress v. Steingress, 350 N.C. 64, 65 (1999) (noting that
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       compliance with the appellate rules is mandatory and that a failure to follow the rules

       will subject an appeal to dismissal). Appellate review performs several functions,

       including correcting errors committed by a trial court. See N.C. Dep’t of Env’t &

       Natural Res. v. Carroll, 358 N.C. 649, 662 (2004) (explaining that the traditional

       function of appellate courts is to review the decisions of lower tribunals or errors of

       law or procedure). The integrity of this Court’s review function therefore requires that

       parties are clearly instructed on how an alleged error may be considered for correction

       and that parties can be confident that this Court will give effect to the language of

       the rules it crafts to provide such instructions. Doing so ensures that this Court may

       have an opportunity to address issues properly presented for review on appeal and

       avoids results that render any portion of the rules nugatory, thereby frustrating the

       fair administration of justice. Accordingly, I would hold that the grounds for defense

       counsel’s timely, general objection to the admission of the transcript of the

       suppression hearing were readily apparent from the context, and thus that Mr. Jones

       properly preserved the issue presented for appellate review.

          C. Preservation when a statutory mandate exists

¶ 50         Regardless of the sufficiency of Mr. Jones’s objection based on Rule 10 of the

       North Carolina Rules of Appellate Procedure, I would also hold that the trial court’s

       violation of Mr. Jones’s statutory right to confrontation was automatically preserved

       for appellate review as a violation of a statutory mandate. In In re E.D., this Court
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       held that “[w]hen a statute is clearly mandatory, and its mandate is directed to the

       trial court, the statute automatically preserves statutory violations for appellate

       review.” 372 N.C. 111, 117 (2019) (cleaned up). We have found automatic preservation

       “when the mandate was directed to the trial court either: (1) by requiring a specific

       act by the trial judge; or (2) by requiring specific courtroom proceedings that the trial

       judge had authority to direct.” Id. at 119 (citations omitted). Section 15A-1345(e)

       encompasses both characteristics. First, the statute expressly requires the trial court

       to “find[ ] good cause” at a probation revocation hearing if the court does not permit

       the defendant to confront and cross-examine adverse witnesses. N.C.G.S. § 15A-

       1345(e). Second, the statute requires specific proceedings directed by the trial court,

       expressly instructing that “the court must . . . hold a hearing to determine whether

       to revoke or extend probation and must make findings to support the decision and a

       summary record of the proceedings.” Id.

¶ 51         This Court has previously interpreted N.C.G.S. § 15A-1345(e) as imposing a

       statutory mandate on the trial court. See State v. Coltrane, 307 N.C. 511, 514–15

       (1983); State v. Morgan, 372 N.C. 609, 616 (2019). Our decision in Coltrane is

       instructive. In Coltrane, the defendant’s probation officer was not present at her

       probation revocation hearing. State v. Coltrane, 307 N.C. at 515. The prosecutor

       informed the trial court that he had spoken with the probation officer that morning,

       and that the probation officer said the defendant had not yet procured employment,
                                          STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       which was a condition of the defendant’s probation. Id. at 513, 515. When questioned

       about her employment status, the defendant told the trial court that she did not have

       a job. Id. at 515. The trial court immediately revoked the defendant’s probation and

       activated her suspended sentence. Id. The defendant was not permitted to speak on

       her own behalf nor present information relevant to the charge that she had violated

       a condition of her probation at the hearing. Id. at 516. We concluded that the trial

       court violated the defendant’s statutory right to confront adverse witnesses under

       N.C.G.S. § 15A-1345(e) because the defendant was not allowed to confront either the

       prosecutor or the probation officer at the hearing. Significantly, we determined that

       the defendant’s confrontation right was violated despite her failure to object,

       specifically or otherwise, on this ground. Id. at 515–16.

¶ 52         As in Coltrane, in this case the State’s witness, Sgt. Norwood, did not testify at

       the probation revocation hearing. Thus, Mr. Jones had no opportunity to cross-

       examine Sgt. Norwood about the facts underlying the allegations that he committed

       two new offenses in April 2016. The fact that defense counsel had the opportunity to

       cross-examine Sgt. Norwood at Mr. Jones’s suppression hearing misses the point. The

       relevant issues at the suppression proceeding were the legality of the traffic stop and

       the admissibility of the gun as evidence against Mr. Jones rather than the issues of

       whether Mr. Jones possessed the gun and whether it was concealed, which are the

       elements of the criminal offenses he was charged with committing in violation of his
                                          STATE V. JONES

                                           2022-NCSC-103

                                         Earls, J., dissenting



       conditions of probation.

¶ 53         Unlike the defendant in Coltrane, Mr. Jones raised a general objection to the

       admissibility of the transcript, a fact that the State concedes, which lends even

       further support for the conclusion that the issue was preserved. The pertinent

       provisions of N.C.G.S. § 15A-1345(e) are “clearly mandatory” and “directed to the trial

       court.” Therefore, the issue of whether the trial court violated Mr. Jones’s statutory

       confrontation rights under N.C.G.S. § 15A-1345(e) was preserved for appellate review

       because Mr. Jones was not exercising his discretion to waive cross-examination but

       instead, was objecting to the admission of testimony from a witness through a

       transcript that he could not cross-examine.

¶ 54         The majority attempts to distinguish Coltrane on the basis that the defendant

       in that case was interrupted by the trial court and was not allowed to present any

       information concerning the charge against her. However, this factual distinction is

       irrelevant to the operative legal question of whether N.C.G.S. § 15A-1345(e) imposes

       a statutory mandate on the trial court to make findings that there was good cause for

       not allowing confrontation. We said in Coltrane that it does, and the same rule should

       apply here to Mr. Jones.

¶ 55         Additionally, the majority posits that N.C.G.S. § 15A-1345(e) does not contain

       a statutory mandate because its language conditions a finding of good cause on an

       attempt by the defendant to confront or cross-examine an adverse witness. According
                                            STATE V. JONES

                                             2022-NCSC-103

                                           Earls, J., dissenting



       to the majority, because the statute says that a defendant “may confront and cross-

       examine adverse witnesses unless the court finds good cause for not allowing

       confrontation,” it cannot be construed as imposing a statutory mandate on the trial

       court.

¶ 56            However, the majority’s construction of the statute’s language is flawed. The

       word “may” in the statute modifies the right of the defendant and tells him what he

       is free to do; it is not associated with the duty of the trial court, and it does not compel

       the defendant to take any additional affirmative action to trigger that duty. See

       Campbell v. First Baptist Church of the City of Durham, 298 N.C. 476, 483 (1979)

       (explaining that “the use of [the word] ‘may’ generally connotes permissive or

       discretionary action and does not mandate or compel a particular act”); Cf. State v.

       House, 295 N.C. 189, 203 (1978) (observing that “ordinarily, the word ‘must’ and the

       word ‘shall,’ in a statute, are deemed to indicate a legislative intent to make the

       provision of the statute mandatory[.]”). Thus, here, the word “may” signals that the

       defendant retains the discretion to exercise his statutory right to confront and cross-

       examine adverse witnesses and advises that he is permitted to exercise that right

       except when the trial court finds good cause to deny the right and disallow

       confrontation. Accordingly, contrary to the majority’s conclusion, and consistent with

       this Court’s precedent, a defendant does not waive for appellate review the issue of

       whether his statutory right to confrontation was violated by failing to provide specific
                                           STATE V. JONES

                                            2022-NCSC-103

                                          Earls, J., dissenting



       grounds for his objection to the admission of hearsay testimony. This issue is

       automatically preserved for appellate review by operation of law.

                                            D. Conclusion

¶ 57         The majority’s decision imposes new, duplicative requirements for issue

       preservation beyond those expressly stated in Rule 10 of the North Carolina Rules of

       Appellate Procedure, and disregards precedent concerning automatic issue

       preservation when a statute directed to the trial court is not followed, all in order to

       avoid appellate review of defendant’s argument that his probation should not have

       been revoked. A jury failed to convict Mr. Jones of being a felon in possession of a

       firearm or carrying a concealed weapon. Yet a trial court, based on a transcript of a

       suppression motion hearing, nevertheless found him guilty of those offenses and

       revoked his probation. Erecting new doctrinal hurdles to prevent appellate review in

       this case denies Mr. Jones a fundamental right to due process established by the

       Constitution and enshrined in state law. It is our responsibility to uphold the law,

       not to find spurious reasons to justify evading it.